Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-114

IN RE MARLA L. STEIN
                                                           2019 DDN 247
A Member of the Bar of the
District of Columbia Court of Appeals
Bar Registration No. 422453

BEFORE: Thompson and McLeese, Associate Judges, and Steadman, Senior Judge.


                                  ORDER
                             (FILED –April 30, 2020)

       On consideration of the certified order accepting respondent’s permanent
resignation from the practice of law in the state of Connecticut after her felony
conviction; this court’s February 13, 2020, order suspending respondent pending
resolution of this matter and directing her to show cause why reciprocal discipline
in the form of disbarment should not be imposed; the statement of respondent
indicting she did not object to the imposition of reciprocal discipline; and the
statement of Disciplinary Counsel; and it appearing that respondent failed to file her
D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Marla L. Stein is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as she files a D.C. Bar
R. XI, § 14(g) affidavit.

                                  PER CURIAM